NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
D&D GROUP PTY LTD., D&D TECHNOLOGIES
PTY LTD., AND D&D TECHNOLOGIES (USA), INC.,
Plaintiffs-Appellan,ts,
V.
NATIONW'IDE INDUSTRIES, INC.,
Defendar:,t-Appellee.
2010-1430
Appea1 from the United States District C0urt for the
S0uthern District of Ca1if0rnia in case n0. 08-CV-O236,
Judge Michae1 M. Ane110.
ON MOTION
ORDER
D&D Gr0up Pty Ltd., D&D Techn010g’ieS Pty Ltd., and
D&D Techn010gies (USA), Inc., move for a 30-day exten-
sion 0f tin1e, until Decernber 19, 2010, to file its opening
brief due to settlement negotiations
Up0n consideration there0f,
I'r ls ORDERED THAT:

D&D GROU`P V. NATIONWIDE
CC.
S
The motion is granted
FoR THE CoURT
2
 2 4  /s/ Jan Horba1y
Date J an H0rba1y
Robert D. Beoker, Esq.
George Russe1l McGuire, Esq.
21
C1erk
F
W
in
me
11
§§-5
101
§-,»;;
!5u
PEALS FOR
L ClRCU1T
NOV 24 2010
JAN HORBALY
CLERK